Citation Nr: 0707708	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-42 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The service person served in the Philippine Commonwealth Army 
from November 1941 to April 1942.  He had additional service 
with the recognized guerrillas and the Regular Philippine 
Army from January 1945 to January 1946.  His death occurred 
in December 1974.  The appellant in this matter is the 
service person's surviving spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2006, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Through its 
remand, the Board requested that the AMC undertake specific 
actions which were deemed necessary, prior to entry of a 
final Board decision in this case.  Following the AMC's 
attempts to complete the requested actions, the case was 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Board in its July 2006 remand noted that a formal 
determination as to the unavailability of the service 
person's service medical records was needed, albeit without 
so noting in any numbered action paragraph that followed.  
Such error is regrettable and it, too, is evident that the 
AMC on remand did not recognize the Board's oversight and 
undertake the necessary action.  Consequently, further remand 
is needed so as to ensure that a formal determination of 
unavailability is entered, with notice to the appellant and 
an opportunity to respond.   

Further actions are also found to be needed in order to 
comply with other directives set out in the Board's earlier 
remand.  In this regard, it is shown that the notice provided 
by the AMC in August 2006 to the appellant in an attempt to 
comply with the notice provisions of 38 U.S.C.A. §§ 5100, 
5103 (West 2002) and 38 C.F.R. § 3.159 (2006), is deficient, 
in that notice was therein provided not with respect to the 
information and evidence needed to substantiate a claim for 
service connection for the cause of death, but for VA death 
pension benefits.  There likewise is some question as to 
whether the AMC's correspondence of August 2006 was mailed to 
the appellant's correct address, although that 
correspondence, to which no response from the appellant was 
received, does not appear to have been returned to VA by 
postal authorities as "undeliverable."  

By its August 2006 letter, the AMC failed to address the 
question of whether the appellant desired a hearing before 
the Board, as had been directed in the second numbered 
paragraph of the July 2006 remand.  It, thus, remains unclear 
whether the appellant desires a hearing in this case and to 
ensure that the appellant's due process rights are upheld, 
further communication with her  is found to be in order.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified in writing at her most 
current address of record of what 
information and evidence are still needed 
to substantiate her claim of entitlement 
to service connection for the cause of 
death, including notice regarding the 
assignment of disability ratings and 
effective dates per the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit.  She must also 
be advised to submit all pertinent 
evidence not already on file that is held 
in her possession.  If requested, VA will 
assist her in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that she supplies sufficient, 
identifying information and written 
authorization.  

Depending on the response received from 
the appellant, any and all assistance due 
her must then be provided by VA.  

2.  By separate letter, the appellant 
must be contacted in writing for the 
purpose of determining her desire for a 
hearing before the Board as to the matter 
on appeal.  If a hearing before the 
Board, sitting at the RO, is requested, 
arrangements must then be made to 
schedule such proceeding, with notice in 
advance to the appellant of its date, 
time, and location.  

3.  Separate and apart from the actions 
sought above, 
a formal determination, pursuant to 38 
C.F.R. § 3.159(c)(2) (2006), must be 
entered in which VA ascertains whether 
the service person's service medical 
records do not exist or that efforts to 
obtain same would be futile, and if it is 
so determined, then appropriate notice 
under 38 C.F.R. § 3.159(c) must be 
provided to the appellant and she must 
then be afforded an opportunity to 
respond.  

4.  Lastly, the appellant's claim of 
entitlement to service connection for the 
cause of death must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the appellant must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



